DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Amendments have overcome the 35 USC 112 rejections. Amendments have necessitated a new grounds for 35 USC 103 rejections as indicated below. New claim 12 is rejected under 35 USC 112 as indicated below.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection necessitated by amendment. Applicant’s remarks stating that Konuma reference does not teach “dynamic imaging” are persuasive. The Miyazawa reference may not teach “dynamic imaging”, but it does teach imaging over time (see Fig. 17). Thus one of ordinary skill would have looked to teachings of dynamic imaging, which also pertains to imaging over time. Examiner incorporates the teachings of Tezuka pertaining to a user indicating failure in dynamic imaging. See below for specificity. 

Regarding the official notice of claim 3, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant’s traverse of the examiner’s assertion of official notice was inadequate because Applicant did not traverse the official notice. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130184537 (Konuma) in view of US 20160128649 (Miyazawa) and US 20170020470 (Tezuka).

the hardware processor obtains image data of a dynamic image generated by irradiating radiation, the dynamic image including a plurality of frames generated by performing one dynamic imaging, 
the hardware processor sets at least one of the plurality of frames in the dynamic image or at least one of a plurality of frames in an analyzed image obtained by analyzing the image data of the dynamic image, as at least one failure frame, and the hardware processor displays on the display each the at least one of the plurality of frames in the dynamic image or each the at least one of the plurality of frames in the analyzed image as the at least one failure frame

As per claim 1, Konuma teaches an image display apparatus comprising: 
a display which can display an image (Konuma: Fig. 1: primarily 16-17); and 
a hardware processor (Konuma: para 119: processor: Fig. 1: 100; Fig. 9: 200), 5wherein, 
the hardware processor obtains image data of a [] image generated by irradiating radiation, the [] image including a plurality of frames generated by performing one [] imaging (Konuma: para 20: images; paras 24, 112: “X-ray CT”; paras 34, 45: “time-series”; Figs. 3, 6, 8: paras 23, 24, 28, 50, 51, 53, 54, 55, 58, 64, 68, 83-87, 110, 115: past image data), 
the hardware processor sets at least one of the plurality of frames in the [] image or at least one of a plurality of frames in an analyzed image obtained by analyzing the image data of the [] image, as at least one failure frame, and the hardware processor displays on the display each the at least one of the plurality of frames in the [] image or each the at least one of the plurality of frames in the analyzed image as the at least one failure frame (Konuma: Fig. 4: Im, Id, Rx1, Rx2; Fig. 5; para 66: "input the patient information and the medical examination information, to set various types of image taking conditions including the X-ray radiation condition, to set an image data generation condition and a display data generation condition, to instruct a failure diagnosis"; para 105: "detecting, from the image data, the abnormal regions caused by the failure in the functional unit included in the medical image diagnosis apparatus by using the failure-diagnosis image data acquired during the image taking process in the failure diagnosis mode and by displaying the clinical-diagnosis image data acquired during the X-ray image taking process in the main image taking mode after appending thereto the warning data and the position information of the abnormal regions"; Fig. 7: primarily s1-s11; Fig. 12).  



Miyazawa teaches an image display apparatus comprising: 
a display which can display an image (Miyazawa: Figs. 1, 4: primarily 109); and 
a hardware processor (Miyazawa: Fig. 1: primarily 107, 108; Figs. 4, 5), 5wherein, 
the hardware processor obtains image data of a [] image generated by irradiating radiation, the [] image including a plurality of frames generated by performing one [] imaging (Miyazawa: Fig. 11: primarily 1103, 1122), and 
the hardware processor sets at least one of the plurality of frames in the [] image or at least one of a plurality of frames in an analyzed image obtained by analyzing the image data of the [] image, as at least one failure frame, and the hardware processor displays on the display each the at least one of the plurality of frames in the [] image or each the at least one of the plurality of frames in the analyzed image as the at least one failure frame (Miyazawa: para 172: “image group as a reject… not appropriate for the user as a diagnostic”; Figs. 27, 28: primarily 2701; Fig. 10: 1029; para 239: “reject for each group for which the reconstruction conditions or image processing conditions described above are identical. Selecting such a group on the imaging screen 1001 and pressing
the reject button 1029 allow tomosynthesis images included in the group to be collectively set as rejects”; Fig. 10: 1001; Fig. 26: primarily 2601-2603: para 278: “The reject reason selection portion 2603 is a control for displaying reject reasons registered in the control unit 111 in list form. When a reject reason is selected from the list, the selected reject reason is input to the reject reason input portion 2602”; Figs 7: primarily s2506-s2513: paras 262-265; para 267: “tomosynthesis images obtained based on the projected images are synchronously subjected to reject setting and reject reason input”; para 268: “inappropriate as a diagnostic image, …  tomosynthesis image corresponding to the inappropriate projected image group is determined to be inappropriate,”; para 269: “individually set as rejects”; paras 272, 273; para 280: “reject marks”; para 282: “all the tomosynthesis images being set as rejects”).  

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Miyazawa into Konuma since Konuma suggests a user interface for managing image rejection and reimaging in general and Miyazawa suggests the beneficial use of user interface for managing image rejection and reimaging wherein groups of frames can be managed synchronously as to “reduce a time-consuming operation of performing a reject process on the images one by one” (Miyazawa: para 267) in the analogous art of rejecting and reimaging of erroneous x-ray images. The teachings of Miyazawa can be incorporated into Konuma in that groups of frames can be managed synchronously. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Tezuka teaches a display which can display an image (Tezuka: Figs. 1, 2, 7: 24, 34); and 
a hardware processor (Tezuka: Figs. 1, 2, 7), 5wherein, 
the hardware processor obtains image data of a dynamic image generated by irradiating radiation, the dynamic image including a plurality of frames generated by performing one dynamic imaging (Tezuka: paras 23, 25, 26, 27, 37, 42, 44, 49, 54-56, 58, 61, 64, 69, 72, 79, 80, 93; Figs. 3, 5, 8), 
the hardware processor sets at least one of the plurality of frames in the dynamic image or at least one of a plurality of frames in an analyzed image obtained by analyzing the image data of the dynamic image, as at least one failure frame (Tezuka: Fig. 3: s7-s11: paras 55-57: primarily para 55: "confirms the positioning and such like by the displayed dynamic image, and determines whether an image appropriate for diagnosis was obtained by the imaging (imaging succeeded) or imaging needs to be performed again (imaging failed)").

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Tezuka into Konuma in view of Miyazawa since Konuma in view of Miyazawa suggests user interface for managing image rejection and reimaging in general and Tezuka suggests the beneficial use of user interface for managing image rejection and reimaging wherein the image is generated using dynamic imaging as to “capture[] images of dynamic states of chest having a cycle such as the change of lung state of expansion and contraction according to a breathing motion and the heartbeat” (para 26) in the analogous art of rejecting and reimaging of erroneous x-ray images. The teachings of Tezuka can be incorporated into Konuma in view of Miyazawa in that the x-ray image is a dynamic image. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 2, Konuma in view of Miyazawa and Tezuka teaches the image display apparatus according to claim 1, wherein, the hardware processor displays each the at least one of the plurality of frames in the dynamic image or each the at least one of the plurality of frames in the analyzed image as the at least one failure frame together with a mark indicating that the frame at least one of the plurality of frames in the dynamic image or the at least one of the plurality of frames in the analyzed image is the failure frame (Konuma: See arguments and citations offered in rejecting claim 1 above; Fig. 4: Im, Id, Rx1, Rx2 || Miyazawa:  See arguments and citations offered in rejecting claim 1 above: para 234: “reject mark 2701”; Figs. 27, 28: 2701; para 280: reject marks || Tezuka: See arguments and citations offered in rejecting claim 1 above).  

As per claim 4, Konuma in view of Miyazawa and Tezuka teaches the image display apparatus according to claim 1, wherein, when  the at least one failure frame includes a plurality of failure frames, the 20hardware processor repeatedly displays on the display a partial dynamic image which includes the plurality of failure frames and which is shorter than the dynamic image (Miyazawa: See arguments and citations offered in rejecting claim 1 above; Fig. 20; paras 172, 239, 267; para 282: “all the tomosynthesis images being set as rejects” || Tezuka: See arguments and citations offered in rejecting claim 1 above).  

As per claim 5, Konuma in view of Miyazawa and Tezuka teaches the image display apparatus according to claim 1, further comprising a storage which stores image data of the at least one failure frame, 25wherein, the hardware processor reads the image data of the at least one failure frame from the storage according to an instruction from a user and displays the at least one failure frame based on the image data on the display (Miyazawa: See arguments and citations offered in rejecting claim 1 and 4 above).

As per claim 6, Konuma in view of Miyazawa and Tezuka teaches the image display apparatus according to claim 1, wherein the at least one of the plurality of frames in the dynamic image or the at least one of the plurality of frames in the analyzed image is specified by a user as the at least one failure frame and is set by the hardware processor as the at least one failure frame (Miyazawa: See arguments and citations offered in rejecting claim 1 and 4 above || Tezuka: See arguments and citations offered in rejecting claim 1 above).  

As per claim 7, Konuma in view of Miyazawa and Tezuka teaches the image display apparatus according to claim 1, wherein, the hardware processor analyzes the plurality of frames included in the dynamic the plurality of frames included in the analyzed image data and determines whether each frame is the failure 35frame, and the hardware processor displays the frame determined to be the at least one failure frame on the display (Konuma: See arguments and citations offered in rejecting claim 1 above: para 20: images; paras 24, 112: “X-ray CT”; paras 34, 45: “time-series”; Figs. 3, 6, 8: paras 23, 24, 28, 50, 51, 53, 54, 55, 58, 64, 68, 83-87, 110, 115: past image data: primarily paras 50, 54, 64 || Miyazawa: See arguments and citations offered in rejecting claims 1 and 4 above || Tezuka: See arguments and citations offered in rejecting claim 1 above).  

As per claim 8, Konuma in view of Miyazawa and Tezuka teaches the image display apparatus according to claim 7, wherein, the hardware processor compares a position of a subject with a predetermined reference position in each of the 40plurality of frames of the dynamic image or each of the plurality of frames of the analyzed image, and if the position of the subject is separated a predetermined distance or more from the reference position in a target frame of the plurality of frames of the dynamic image or each of the plurality of frames of the analyzed image,{00297786 }21 the hardware processor determines that the target frame is the failure frame (Konuma: See arguments and citations offered in rejecting claim 7 above; para 47: "it is acceptable to configure the failure judging unit 8 so as to determine whether an examination continuation judgment request instruction signal should be supplied or not, depending on the sizes and/or the positions of the detected abnormal regions"; para 49: "if the position of an abnormal region is near the center of the image data, the failure judging unit 8 supplies an examination continuation judgment request instruction signal to the dialog generating unit included in the display data generating unit 16..." || Tezuka: See arguments and citations offered in rejecting claim 1 above).  

each of 5the plurality of frames of the dynamic image or each of the plurality of frames of the analyzed image, the hardware processor compares the calculated irradiating condition with a predetermined reference condition, and if the irradiating condition is different from the reference condition in a predetermined value or more in a target frame of the plurality of frames of the dynamic image or each of the plurality of frames of the analyzed image, the target frame is determined to be the failure frame (Konuma: See arguments and citations offered in rejecting claim 1 above; also see abstract, paras 21, 23, 28, 46, 56, 91, 92, 96: compare failure diagnosis image with reference image; Fig. 1: primarily 9-12; Fig. 9: primarily 9-11a; para 62: “performing the subtraction process between the failure-diagnosis image data and the reference image data”; para 74: “reference image data” || Tezuka: See arguments and citations offered in rejecting claim 1 above).  

As per claim 10, Konuma in view of Miyazawa and Tezuka teaches a radiation imaging system comprising: a radiation irradiating apparatus which generates radiation; a radiation imaging apparatus which, in response to one imaging operation, repeats accumulation of charge and readout of a signal value a plurality of times to repeatedly generate a plurality of sets of image data based 15on radiation irradiated from the radiation irradiating apparatus; and an image display apparatus according to claim 1 (Konuma: See arguments and citations offered in rejecting claim 1 above; also see Figs. 2, 10 || Miyazawa: See arguments and citations offered in rejecting claim 1 above: Figs. 1, 2, 3).

As per claim 11, Konuma in view of Miyazawa and Tezuka the image display apparatus according to claim 1, wherein the hardware processor displays the at least one failure frame with a characteristic that is different from a characteristic of others of the plurality of frames displayed by the hardware processor  (Konuma: See arguments and citations offered in rejecting claim 1 above; Fig. 4: Im, Id, Rx1, Rx2 || Miyazawa:  See arguments and citations offered in rejecting claim 1 above: para 234: “reject mark 2701”; Figs. 27, 28: 2701; para 280: reject marks || Tezuka: See arguments and citations offered in rejecting claim 1 above).

As per claim 12, Konuma in view of Miyazawa and Tezuka the image display apparatus according to claim 1, wherein the hardware processor displays the at least one failure frame and at least another frame of the plurality of frames other than the at least one failure frame on a same screen (Konuda: See arguments and citations offered in rejecting claims 2 and 4 above || Miyazawa:  See arguments and citations offered in rejecting claims 2 and 4 above; also see Figs. 24, 27-28: paras 234: multi view || Tezuka: See arguments and citations offered in rejecting claim 1 above).

As per claim 13, Konuma in view of Miyazawa and Tezuka the image display apparatus according to claim 1, wherein the at least another frame of the plurality of frames other than the at least one failure frame includes at least one of a frame immediately preceding the at least one failure frame in the dynamic image and a frame immediately succeeding the at least one failure frame in the dynamic image (See arguments and citations offered in rejecting claim 12 above, also: Miyazawa: para 196: “preceding… subsequent” || Tezuka: See arguments and citations offered in rejecting claim 1 above).

As per claim 14, Konuma in view of Miyazawa and Tezuka the image display apparatus according to claim 1, wherein the plurality of frames of the dynamic image are generated in an imaging apparatus by repeatedly accumulating a charge and reading out signal values a plurality of times in response to an imaging operation (Konuma: See arguments and citations offered in rejecting claim 1 above; also see Figs. 2, 10 || Miyazawa: See arguments and citations offered in rejecting claim 1 above: Figs. 1, 2, 3 || Tezuka: See arguments and citations offered in rejecting claim 1 above).

As per claim 15, Konuma in view of Miyazawa and Tezuka the image display apparatus according to claim 1, wherein the at least one failure frame is displayed showing a reason why the dynamic image cannot be provided for diagnosis (Konuma and Miyazawa and Tezuka: see arguments and citations offered in rejecting claim 1 above).

As per claim 16, arguments made in rejecting claim 1 are analogous to arguments for rejecting claim 16.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20130184537 (Konuma) in view of US 20160128649 (Miyazawa) and US 20170020470 (Tezuka) as applied to claim 1 above, and further in view of Official Notice.

15 As per claim 3, Konuma in view of Miyazawa and Tezuka teaches the image display apparatus according to claim 1. Konuma in view of Miyazawa does not teach the hardware processor displays the at least one failure frame on the display together with a total amount of exposure throughout an entire term of imaging the dynamic image including the at least one failure frame.  Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage ensuring safety of the patient by highlighting exposure prominently. The teachings of the prior art could have been incorporated into Konuma in view of Miyazawa in that total exposure is displayed with the dynamic or moving image.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662